Exhibit 10.92

 

LOGO [g86598img001.jpg]

  Roger G. Stoll, Ph.D.   Chairman, President, & Chief Executive Officer  
Cortex Pharmaceuticals, Inc.   15231 Barranca Parkway   Irvine, CA 92618  
Telephone: (949) 727-3157, ext. 101   Facsimile: (949) 727-3657  
rstoll@cortexpharm.com

December 22, 2005

Mark Varney, Ph.D.

[Address]

[City, State Zip Code]

Dear Mark:

Subject to the approval of the Compensation Committee of the Board of Directors,
I am pleased to offer you employment with Cortex Pharmaceuticals, Inc.
(“Cortex”) on the following terms and conditions:

 

1. Your title will be Chief Scientific Officer and Chief Operating Officer, and
you will report to the Chief Executive Officer. You will devote substantially
all of your working time to performing such duties and responsibilities as may
be assigned to you from time to time commensurate with such position and refrain
from any outside activities that might interfere with your duties or create a
potential conflict of interest.

 

2. We anticipate that you will begin your service with Cortex as soon as
practicable, but in no event later than January 30, 2006.

 

3. You will receive a base salary of $300,000 per year minus appropriate
withholding and payroll deductions, payable through Cortex’s regular payroll. In
addition, you will be reimbursed for customary employment related expenses. You
will be entitled to receive an annual bonus of up to 30% of your base salary
based on achievement of annual goals agreed upon between yourself and the CEO of
Cortex. The payout will be reviewed by and at the discretion of the Compensation
Committee of the Board of Directors.

 

4. You will receive the same package of benefits that Cortex currently provides
to executives of a similar level to you. All of your benefits will be subject to
the terms and conditions of the various benefit plans and policies in effect and
any changes to such plans and policies.

 

5. Cortex will grant you a stock option (the “Option”) to purchase up to 750,000
shares of Common Stock with an exercise price equal to the fair market value on
the first day of your employment, determined in accordance with Cortex’s



--------------------------------------------------------------------------------

Amended and Restated 1996 Stock Incentive Plan (the “Plan”). The right to
purchase the shares subject to the Option will vest in accordance with the
following: 100,000 on your date of employment; 100,000 vesting after one year
from your date of employment and 550,000 vesting in three annual installments of
33 1/3% each year from your date of employment. To the extent permissible, the
Option will be granted under, and will be subject to, the terms and conditions
of the Plan, a copy of which will be delivered to you.

There are significant personal tax issues with the acceptance and exercise of
the Option and you are advised to seek tax advice from a qualified tax
professional before accepting.

You will be an “executive officer” of Cortex under applicable securities laws
and any transactions in Cortex stock will be restricted by such laws and by
Cortex’s internal policies with respect to stock transactions. Additionally
after one year of employment, a decision will be made as to your nomination to
the Cortex Board of Directors by the Governance and Nominating Committee of the
Board of Directors of Cortex.

 

6. Cortex will assist in your relocation to Southern California by payment, or
reimbursement on receipt of appropriate documentation, to you of the following:

 

  •   Mortgage assistance program that will provide an interest subsidy over
five (5) years in the form of monthly payment, whereby Company will pay 6% of
the principal amount of a mortgage (not to exceed $1,200,000) on your primary
residence in Southern California interest during the first year of your
employment, 5% during the second year, 4% during the third year, 3% during the
fourth year, and 2% during the fifth year. Such payments will terminate on any
termination of your employment with Cortex. These payments will also be subject
to an income tax gross up factor of 1.6. For example, during the first year you
will receive payments of $72,000 but the company will provide for an additional
$43,200 of payments for tax purposes to be paid to the IRS by the company. This
should reduce the tax burden of this additional income to you.

 

  •   $25,000 bonus on commencement of employment. Should you leave the
employment of the company within one year or less, you agree to reimburse Cortex
for this hiring bonus.

 

  •   Temporary housing for a period of up to six months. This will include a
completely furnished, two master bedroom, two full bathroom apartment at
Promontory Point in Newport Beach.

 

  •   Reimbursement of costs of moving household furnishing, automobiles and
other personal property from Massachusetts to the Orange County area in
California.



--------------------------------------------------------------------------------

  •   Payment of $15,000 to cover miscellaneous expenses such as new draperies,
etc. for your new residence in Southern California.

 

  •   Reimbursement of normal and customary closing fees associated with the
sale of your primary residence in Massachusetts.

 

  •   Reimbursement of reasonable and customary real estate commissions for sale
of your residence in Massachusetts, not to exceed 6%.

 

  •   Reimbursement of normal and customary closing fees associated with the
purchase of a primary residence in Southern California.

 

  •   Allowance for travel to Massachusetts twice per month. This allowance will
include efforts to schedule business meetings on the East Coast to augment such
travel to Massachusetts.

 

7. In the event of termination of your employment by the Company without cause
in connection with, or within six (6) months following a “Change In Control” (as
defined in the Plan) you shall be entitled to termination pay equal to twelve
months of your Base Salary. The payments shall be in lieu of all damages and
other compensation to which you may be entitled, under any employment agreement
or otherwise, by reason of termination of your employment and shall also be in
lieu of further salary payments to you for periods subsequent to the termination
of your employment. The payment shall not be considered compensation for any
benefit calculation or other benefit plan maintained by the Company. The
payments will be paid to you in a lump sum, net of all applicable withholding
taxes, within 30 days after your date of termination. You will also receive
payment for all unpaid, paid time off days that you have accrued through the
date of your termination. In the event you receive payment, you shall also be
entitled to continue to participate in the Company’s employee benefit program,
including medical, dental, and prescription coverage for a period of twelve
(12) months, to the extent permitted by the Company’s insurance provider. The
related premiums for such benefits will be paid by the Company. Upon a Change of
Control, all stock options then held by you shall vest concurrently with such
Change of Control.

 

8. Cortex is an at-will employer, and your employment will not be for any
specific term. You are free to resign, and Cortex is free to terminate your
employment at any time, with or without cause.

 

9. This offer of employment is conditioned upon your completion to Cortex’s
satisfaction of the following documents/requirements. Please read them carefully
and contact me at (949) 727-3157 if you need further clarification on any of the
points discussed throughout the remainder of this letter.

 

  (a) Employment Application.



--------------------------------------------------------------------------------

  (b) Employee Proprietary Information and Invention Assignment Agreement.

 

  (c) Employment Eligibility Verification (Form I-9): Documenting your
eligibility to work in the United States as required by U.S. Immigration Law.

We are looking forward to your joining our company and providing the leadership
necessary to allow for the optimal development of our AMPAKINE® technology. I
hope that we have provided you with the resources necessary to make your
relocation to Southern California possible. I look forward to working with you
and your participation with our management team at Cortex.

To confirm that you agree to the terms stated in this letter, please sign and
date the enclosed copy of this letter and return it to me no later than
January 3, 2006.

Very truly yours,

 

/s/ Roger G. Stoll Roger G. Stoll, Ph.D. Chairman, President, and Chief
Executive Officer

I agree to the terms stated in this letter.

Dated: 9 January, 2006

 

/s/ Mark A. Varney

Mark Varney, Ph.D.